Citation Nr: 0719090	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  03-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
based on incurrence or aggravation during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The veteran and his spouse testified 
at a Board videoconference hearing in December 2003. 

The veteran's claims file contains repeated references to 
tinnitus originating in service.  A claim can reasonably be 
inferred.  Tinnitus is ratable separately from hearing loss 
and is considered by the VA to be a separate claim.  The 
matter is referred to the RO for appropriate action.  This 
issue is not before the Board at this time.


FINDING OF FACT

The veteran has bilateral hearing loss that was not incurred 
or aggravated during his active military service from April 
1966 to April 1968. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss based on in-
service incurrence or aggravation is not established.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  

The veteran's military occupational specialty (MOS) was 
petroleum storage specialist with the 2nd Battalion, 36th 
Artillery Group.  In a June 2003 VA ENT note, the veteran 
stated that when he was in the field approximately every six 
months and he was exposed to acoustic trauma from nine-inch 
tank guns and other military equipment.  At the 
videoconference hearing, he emphasizes one particular 
instance whereby a tank fired very close to him while he was 
without hearing protection, causing ringing in the ears.  The 
veteran indicated that he has suffered progressive hearing 
loss since that time.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this respect, a VA ENT noted 
dated in June 2003 records diagnoses of mixed hearing loss in 
the right ear, and sensorineural hearing loss in the left 
ear.  Further, a VA audiology examination dated in August 
2003 reveals bilateral hearing loss disability per 38 C.F.R. 
§ 3.385.  
 
Turning to veteran's service records, at his preinduction 
examination in February 1966, hearing for the right ear was 
normal.  However, in contrast, for the left ear, moderate 
hearing loss was noted at 4000 hertz and 6000 hertz, prior to 
entry into service.   

In this regard, for the left ear, for purposes of 
establishing service connection under 38 U.S.C.A. § 1110, 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (emphasis added).  Only such conditions as 
recorded on examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, section 1153 applies and the burden falls on the 
veteran to establish aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when a 
preexisting disability increases in severity during service.  
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  If an increase is shown, the 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, the veteran had a pre-existing disability in 
the form of left ear hearing loss before he entered into 
military service in April 1966.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  Since his left ear hearing loss was noted 
upon enlistment, the veteran is not entitled to the 
presumption of soundness. Id.  It follows that for left ear 
hearing loss, the veteran may only bring a claim for service-
connected aggravation of that disability.  Wagner, 370 F.3d 
at 1096.  

The burden then shifts to the veteran to show that there was 
a permanent increase in left ear hearing loss during service. 
Id.  In this regard, during service, there were no further 
documented complaints of hearing loss for the left ear.  Upon 
separation in January 1968, the veteran did not report any 
left ear hearing loss.  In fact, there was no objective 
evidence of any increase in left ear hearing loss, as the 
examiner recorded normal hearing bilaterally at four 
frequencies.

Post-service VA treatment records only document complaints 
regarding hearing loss and objective evidence of worsening 
over 30 years after discharge.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson, 230 F.3d at 1333.  The 
Board has also considered December 2003 lay statements 
submitted by family members and a co-worker emphasizing the 
veteran's difficulties with hearing loss a short time after 
service.  Simply stated, these lay statements are outweighed 
by medical evidence of record showing no permanent increase 
of left ear hearing loss due to service, and no medical 
treatment for hearing loss until many years after service.    

The Board finds that the January 1968 separation audiogram is 
entitled to great probative weight in demonstrating no 
discernable increase in the severity of left ear hearing loss 
during service within the meaning of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(a).  Simply stated, there is no indication 
that his left ear hearing loss permanently worsened during 
service, and service medical records (SMRs) provide evidence 
against such a finding.  Therefore, the presumption of 
aggravation does not apply.  

Accordingly, the Board finds that the SMRs and post-service 
medical records, as a whole, provide clear and unmistakable 
evidence that left ear hearing loss pre-existed service and 
was not aggravated by service.  

The Board now turns to consideration of the right ear.  As 
documented above, SMR preinduction and separation 
examinations are negative for right ear hearing loss.  SMR 
treatment records disclose no complaints or treatment for 
right ear loss.  Overall, SMRs provide strong evidence 
against the claim.     

Post-service, as mentioned above, the first evidence of 
treatment for hearing loss in the claims folder is from 2003, 
over 30 years after service, providing clear evidence against 
the claim.  Maxson, 230 F.3d at 1333.  In this respect, at 
the hearing, the veteran and his spouse were unclear as to 
when the veteran first sought treatment for hearing loss 
after service.  Notably, his spouse stated that she first 
notice hearing loss in 2001, many years after service, in 
contrast to the other lay statements submitted by family 
members and a co-worker, who noted hearing loss much earlier.  

In any event, the August 2003 VA audiology examiner, after a 
thorough review of the evidence in the claims folder, opined 
that it is not likely that the veteran's current hearing loss 
is related to service.  Thus, there is clear, competent 
medical evidence that is flatly against a nexus finding.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  There is no contrary opinion of record, 
and this opinion is supported by the medical evidence of 
record showing no clear complaints or treatment for hearing 
loss until decades after service.  

The Board acknowledges the veteran's assertion at the 
videoconference hearing and in a March 2003 statement that VA 
physicians told him that his hearing loss was related to 
service.  However, VA treatment records do not document such 
an opinion.  Furthermore, the veteran is not competent to 
relate what a doctor purportedly stated to him concerning a 
medical nexus to service.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

Further, the Board does not deny that the veteran, his 
spouse, and other lay persons are competent to describe 
symptoms of hearing loss the veteran experiences.  However, 
neither the veteran, nor his spouse, nor his representative, 
without evidence showing that he or she has medical training 
or expertise, is competent to offer a diagnosis or an opinion 
as to medical etiology.  See 38 C.F.R. § 3.159(a)(2); 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Simply stated, no lay person can competently demonstrate that 
the veteran's current bilateral hearing loss is the result of 
active service decades ago.   

Accordingly, as the preponderance of the evidence is against 
his bilateral hearing loss claim, on the bases of incurrence 
or aggravation during service, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated February 2003, 
September 2003, July 2004, September 2004, and August 2005.  
Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

With regard to the first element of notice, February 2007 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.    

With regard to the fourth element of notice, only the 
supplemental July 2004, September 2004, and August 2005 VCAA 
letters specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Pelegrini, 18 
Vet. App. at 120-121.  Notably, the RO did not provide notice 
of this element prior the initial adjudication on appeal. Id. 
at 120.    

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first (Dingess) and fourth elements of 
VCAA notice has been rebutted in this case by the following: 
(1) based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted hearing testimony and 
personal and lay statements showing actual knowledge of the 
evidence required for his claim.  Further, the veteran 
authorized the VA to obtain private and employment records to 
substantiate his claim.  In addition, the actual supplemental 
notices provided by the VA are clear and pertinent to the 
veteran's contentions, such that a reasonable person could 
understand what was required to prove the claim.  In this 
regard, after the case was remanded to assist the veteran 
with his claim, the RO sent additional correspondence to the 
veteran informing him of VA's efforts to obtain private 
physician records the veteran identified.

Overall, even though the VA, under Sanders, may have erred by 
relying on various post-decisional documents to conclude that 
adequate VCAA notice has been provided, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006)     

Further, the Board emphasizes that the Federal Circuit also 
recently held that the provision of adequate VCAA notice 
prior to a "readjudication decision" such as a supplemental 
statement of the case (SSOC) "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (Mayfield II).  In this vein, the RO 
issued additional, compliant VCAA notice letters prior to 
readjudication of the claim in the February 2007 SSOC.  

With respect to the duty to assist, the RO has secured SMRs, 
a relevant VA medical examination and opinion, VA treatment 
records, and private medical and employment records as 
identified and authorized by the veteran.  In fact, the Board 
remanded this case to assist the veteran with his claim.  

Based on the veteran's authorization, the RO attempted to 
obtain additional private medical records from one particular 
provider, but the letter was returned to sender as 
undeliverable at the address provided by the veteran.  The RO 
followed proper procedure by informing the veteran of this 
fact, but the veteran did not respond.  In this case, the 
Board is satisfied the RO has made reasonable efforts to 
obtain these private records.  38 C.F.R. § 3.159(c).  It is 
the finding of the Board that an additional remand of the 
case to the RO to obtain any further records would serve no 
constructive purpose.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
July 2004 remand.
  
The evidence of record contains sufficient medical evidence 
to decide the left ear hearing loss aggravation claim.  Thus, 
a remand for an examination and/or opinion is not necessary 
to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2006).  
As service and post-service medical records provide, as a 
whole, evidence of no increase of left ear hearing loss in 
during service, the Board finds no basis for a VA opinion to 
be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

The Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for bilateral hearing loss based on 
incurrence or aggravation during service is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


